In re Dowl, Nathaniel; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”.
Granted for the sole purpose of transferring to the Court of Appeal, Fourth Circuit, for prompt consideration and disposition. This Court transferred a previous writ application to the Fourth Circuit which, in turn, transferred to the district court. However, the previously scheduled October 7, 1988 hearing on this pre-trial detainee’s writ did not take place, and information from the Sec. G docket clerk establishes the hearing was continued until November 29, 1988.